In re Mary Kathryn Kurzweg, applying for certiorari, or writ of review. Court of Appeal, Fifth Circuit. Parish of Jefferson, Twenty-fourth Judicial District Court. No. 154-520. 434 So.2d 109.
Granted. The rulings of the court of appeal that judgment can be rendered only on the partial record before it (referred to as “the separation agreement”) are in error and are set aside. The record is available and should be supplemented if needed by the court of appeal. The entire child support claim was placed at issue in the contempt rule. The case is remanded to the court of appeal for reconsideration and determination of the issues.